Citation Nr: 1717858	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  12-13 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a left clavicle fracture, to include as secondary to service-connected traumatic brain injury (TBI) with migraine headaches.

2.  Entitlement to service connection for residuals of rib fractures, to include as secondary to service-connected TBI with migraine headaches.

3.  Entitlement to service connection for a compression fracture of the thoracic spine with loss of vertebral height, to include as secondary to service-connected TBI with migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the United States Marine Corps from July 2005 to July 2009.  He served in Iraq and was awarded a Combat Action Ribbon, among other commendations.

These matters come before the Board of Veterans' Appeals (Board) from a March 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded these issues in June 2015 for additional evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required on his part.


REMAND

Regrettably, another remand is necessary for proper development of the issues.

The Veteran was involved in a motorcycle accident in June 2010, at which time he fractured his bilateral ribs and left clavicle, and he sustained a compression fracture of the thoracic spine.  The Veteran has claimed that these injuries were incurred as a result of his service-connected residuals of a TBI, which caused him to have cognition impairment and a delayed reaction time.  

In June 2015 the Board found that the March 2011 VA examination was inadequate in that it did not identify whether the Veteran had a current rib or left clavicle disability, and because it did not provide a rationale as to why the Veteran's service connected residuals of a TBI did not aggravate his claimed conditions especially in light of the Veteran's assertions that his TBI caused an impairment to his memory, attention, concentration, and judgment.  

As a result, the Board instructed the RO to schedule the Veteran for a VA examination to determine the nature and etiology of any left clavicle, rib, and thoracic spine disorder that might be present.  The VA examiner was to identify any left clavicle, rib, and thoracic spine disorder, and determine whether it was at least as likely as not that the disorder was either caused by or permanently aggravated by the Veteran's service-connected residuals of a TBI.    

In July 2015 the Veteran underwent VA examination in connection with his claims.  At the time he was diagnosed with wedging of the thoracic vertebrae, T8-8, and a left distal clavicle fracture.  The Board notes that there was no diagnosis of a rib disability, nor was there any testing to determine whether the Veteran had a current rib disability.  Additionally, in determining a nexus, the VA examiner opined that "occur[e]nce and residual phys[ic]al conditions are less likely as not caused by or a result of intraservice related TBI."  As rationale, the VA examiner indicated that it was possible that the Veteran might not have had a TBI in service, and testified to his personal knowledge of motorcycle riding and accident causes, although the VA examiner also cited to the Veteran's treatment records pertaining to the TBI.  

The Board finds that this opinion lacks sufficient rationale for several reasons.  Preliminarily, the Board notes that the VA examiner did not address whether the Veteran currently has a rib disability.  The Board also notes that the VA examiner indicated that the conditions were not caused by or a result of his TBI, but the VA opinion did not address whether the Veteran's injuries were aggravated by his service-connected TBI.  Lastly, the VA examiner did not identify each disability and state whether the disability was caused by or permanently aggravated by the Veteran's service-connected residuals of a traumatic brain injury.  In this case the opinion only stated generally that the conditions were less likely as not caused by or a result of the TBI and discussed the conditions of the accident rather than any effect on the Veteran's claimed disabilities.  Given these deficiencies, the Board finds that the opinion lacks sufficient rationale and that the RO has not complied with the remand directives.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not from the mere fact that the claims file was reviewed).  See also Stegall v. West, 11 Vet. App. 268, 271 (1998).

Additionally, the Veteran receives continuous treatment through VA, and the Board finds that the RO should obtain and associate with the file VA treatment records dated from July 2015 to present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record VA treatment records for the Veteran dated from July 2015 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

2. Schedule the Veteran for a VA examination by an appropriately qualified health care professional to determine the nature and etiology of any left clavicle, rib, and thoracic spine disorders that may be present. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any left clavicle, rib, and thoracic spine disorders that have been present since the Veteran filed his claim in August 2010 or within close proximity thereto.

For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder is either caused by or permanently aggravated by the Veteran's service-connected residuals of a TBI.

In making this determination, the examiner should address the Veteran's assertion that his traumatic brain injury has caused cognitive impairment, which in turn caused or contributed to his motorcycle accident.  He has asserted that he could not comprehend what was happening quickly enough, overreacted, and lost control while trying to over-correct his motorcycle.  His representative has also stated that the Veteran's cognitive function and impaired reaction due to his TBI aggravated the extent of the injuries sustained in the June 2010 accident.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

The VA examiner must provide a clear rationale for all opinions expressed, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.   

3.  After completing the above development, and any other development deemed necessary, readjudicate the claims.  If the benefit sought remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative and return the appeal to the Board for appellate review after the Veteran has had an adequate opportunity to respond.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016)


